Exhibit 10.2

 

INTREPID POTASH, INC.

 

EQUITY INCENTIVE PLAN

 

(As Amended and Restated Effective May 29, 2012)

 

(Originally Adopted on April 20, 2008, as the Intrepid Potash, Inc. 2008 Equity
Incentive Plan)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

ESTABLISHMENT AND PURPOSE

1

 

1.1

Establishment

1

 

1.2

Purpose

1

 

 

 

 

2.

DEFINITIONS

1

 

 

 

 

3.

PLAN ADMINISTRATION

6

 

3.1

General

6

 

3.2

Delegation by the Committee or the Board

7

 

3.3

Limitations on Authority

7

 

3.4

Deferral Arrangement

7

 

3.5

No Liability

7

 

3.6

Book Entry

7

 

 

 

 

4.

STOCK SUBJECT TO THE PLAN

8

 

4.1

Number of Shares

8

 

4.2

Individual Award Limits.

8

 

4.3

Share Counting

8

 

 

 

 

5.

ELIGIBILITY AND PARTICIPATION

8

 

 

 

 

6.

STOCK OPTIONS

9

 

6.1

Grant of Options

9

 

6.2

Award Agreement

9

 

6.3

Exercise of Option

9

 

6.4

Termination of Service

10

 

6.5

Limitations on Incentive Stock Options

10

 

6.6

Transferability

11

 

6.7

Family Transfers

11

 

6.8

Rights of Holders of Options

11

 

 

 

 

7.

STOCK APPRECIATION RIGHTS

11

 

7.1

Grant of Stock Appreciation Rights

11

 

7.2

Award Agreement

11

 

7.3

Exercise of Stock Appreciation Right

12

 

7.4

Effect of Exercise

12

 

7.5

Termination of Service

12

 

7.6

Transferability

12

 

 

 

8.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

13

 

8.1

Grant of Restricted Stock or Restricted Stock Units

13

 

8.2

Award Agreement

13

 

8.3

Restrictions on Transfer

13

 

8.4

Forfeiture; Other Restrictions

13

 

8.5

Restricted Stock Units

13

 

8.6

Termination of Service

13

 

8.7

Stockholder Privileges

13

 

 

 

9.

QUALIFIED PERFORMANCE BASED COMPENSATION

14

 

9.1

Grant or Vesting of Award Subject to Objective Performance Goals

14

 

9.2

Establishment of Performance Goals

14

 

i

--------------------------------------------------------------------------------


 

 

9.3

Value of Performance Shares, Performance Units and Cash-Based Awards

14

 

9.4

Achievement of Performance Goals; Earning of Awards

15

 

9.5

Payment of Performance Awards

15

 

9.6

Termination of Service

15

 

9.7

Transferability

15

 

9.8

Stockholder Rights

15

 

 

 

 

10.

OTHER STOCK-BASED AWARDS

15

 

 

 

11.

DIVIDENDS AND DIVIDEND EQUIVALENTS

15

 

 

 

12.

TAX WITHHOLDING

16

 

 

 

13.

PARACHUTE LIMITATIONS

16

 

 

 

14.

EFFECT OF CHANGES IN CAPITALIZATION

17

 

14.1

Changes in Stock

17

 

14.2

Change of Control

17

 

14.3

Reorganization in Which the Company Is the Surviving Entity and in Which No
Change of Control Occurs

18

 

14.4

Adjustment

19

 

14.5

No Limitations on the Company

19

 

 

 

15.

REQUIREMENTS OF LAW

19

 

15.1

General

19

 

15.2

Rule 16b-3

19

 

 

 

 

16.

GENERAL PROVISIONS

20

 

16.1

Disclaimer of Rights

20

 

16.2

Nontransferability of Awards

20

 

16.3

Changes in Accounting or Tax Rules

20

 

16.4

Nonexclusivity of the Plan

20

 

16.5

Captions

20

 

16.6

Other Award Agreement Provisions

20

 

16.7

Other Employee Benefits

20

 

16.8

Severability

21

 

16.9

Governing Law

21

 

16.10

Section 409A

21

 

16.11

Recoupment of Awards

21

 

16.12

Repricing

21

 

 

 

17.

AMENDMENT, MODIFICATION AND TERMINATION

22

 

17.1

Amendment, Modification, and Termination

22

 

17.2

Awards Previously Granted

22

 

 

 

 

18.

STOCKHOLDER APPROVAL; EFFECTIVE DATE OF PLAN

22

 

 

 

19.

DURATION

22

 

ii

--------------------------------------------------------------------------------


 

INTREPID POTASH, INC.

EQUITY INCENTIVE PLAN

(Amended and Restated Effective May 29, 2012)

(Originally Adopted on April 20, 2008, as the Intrepid Potash, Inc. 2008 Equity
Incentive Plan)

 

1.                                      ESTABLISHMENT AND PURPOSE

 

1.1                               Establishment.  On April 20, 2008, the Board
of Directors and stockholders of the Company established the Intrepid Potash,
Inc. 2008 Equity Incentive Plan effective April 20, 2008.  On March 21, 2012,
the Board of Directors of the Company approved this amendment and restatement of
the Plan, subject to the approval of the Company’s stockholders at the 2012
Annual Meeting of Stockholders.  Among other things, the amendment and
restatement changes the Plan’s name to the Intrepid Potash, Inc. Equity
Incentive Plan.  The Plan shall become effective upon the date on which the Plan
is approved by the Company’s stockholders, which approval must occur within the
period ending 12 months after the date the Plan was adopted by the Board.  The
Plan shall remain in effect as provided in Section 19.  The Plan permits the
grant of Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Awards, Cash-Based Awards, and Other Stock-Based Awards in accordance with the
terms hereof.

 

1.2                               Purpose.  The Plan is intended to enhance the
ability of the Company and its Affiliates to attract and retain highly qualified
officers, directors, key employees, and other individuals whose substantial
contributions are essential to the continued growth and success of the business
of the Company, to provide additional incentives for such individuals to whose
efforts will result in the long-term growth and profitability of the Company and
to further align the interests of such individuals with the interests of the
stockholders of the Company.

 

2.                                      DEFINITIONS

 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1                               “Acquiror” means as defined in Section 2.9.

 

2.2                               “Affiliate” means with respect to the Company,
(a) any company or other trade or business that controls, is controlled by or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including without limitation, any
Subsidiary, and (b) any corporation or other entity controlling, controlled by,
or under common control with the Company, including any member of an affiliated
group of which the Company is a common parent corporation or subsidiary
corporation (within the meaning of Section 424 of the Code).

 

2.3                               “Award” means a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock
Units, Performance Shares, Performance Units, or Other Stock-Based Awards.

 

2.4                               “Award Agreement” means the agreement or
statement setting forth the terms and conditions applicable to each Award. 
Award Agreements and other Plan documents may be delivered or accepted
electronically using electronic mail, the Internet or any other form of
electronic communication.  Each Award Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of the Plan and any Award Agreement, the provisions of the Plan shall
govern, except to the extent the Plan would be considered to provide an
additional benefit as determined under Sections 409A and 424 of the Code.

 

2.5                               “Benefit Arrangement” means as defined in
Section 13.

 

1

--------------------------------------------------------------------------------


 

2.6                               “Board” or “Board of Directors” means the
board of directors of Intrepid Potash, Inc.

 

2.7                               “Business Combination” means as defined in
Section 2.9.

 

2.8                               “Cash-Based Award” means an Award granted to a
Participant, whose value is determined by the Committee, as described in Section
9.

 

2.9                               “Cause” means, as determined by the Committee
and unless otherwise provided in the Award Agreement and any employment,
consulting or other services agreement, if any, between the Service Provider and
the Company or an Affiliate, (a) any willful breach of any material written
policy of the Company or an Affiliate that results in material and demonstrable
liability or loss to the Company or the Affiliate; (b) engaging in any conduct
involving moral turpitude that causes material and demonstrable injury,
monetarily or otherwise, to the Company or an Affiliate, including, but not
limited to, misappropriation or conversion of assets of the Company or an
Affiliate (other than immaterial assets); (c) a conviction of or entry of a
guilty plea or plea of nolo contendere to a felony; or (d) a material breach by
the Service Provider of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.  No act or
failure to act by the Service Provider shall be deemed “willful” if done, or
omitted to be done, by him or her in good faith and with the reasonable belief
that his or her action or omission was in the best interest of the Company or an
Affiliate.

 

2.10                        “Change of Control” means and shall be deemed to
have occurred upon the occurrence of any one of the following:

 

(a)         the acquisition by any individual, entity, or group (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors, other than any acquisition (i) directly from, or by, the Company,
(ii) by a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries, or (iii) by Robert P.
Jornayvaz III or Hugh E. Harvey, Jr. (collectively the “Principals”), or by any
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) that is
controlled by either or both of the Principals;

 

(b)         at any time during any 24-month period (not including any period
ending prior to the Effective Date), the individuals who at the beginning of
such period constitute the Board (and any new director whose election by the
Board or whose nomination for election by the Company’s stockholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) (the “Incumbent Directors”)
cease for any reason to constitute a majority of the Board; provided, however,
that no individual will be considered an Incumbent Director if such individual
initially assumed office as a result of either an actual or threatened “Election
Contest” (as described in Rule 14a-12(c) promulgated under the Exchange Act) or
any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Company Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Company Proxy Contest;

 

(c)          consummation, in one transaction or a series or related
transactions, of a reorganization, merger, or consolidation of the Company or
sale or other disposition, direct or indirect, of all or substantially all of
the assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, the Persons who were the “beneficial
owners” of outstanding voting securities of the Company immediately prior to
such Business Combination “beneficially own,” by reason of such ownership of the
Company’s voting

 

2

--------------------------------------------------------------------------------


 

securities immediately before the Business Combination, more than 50% of the
combined voting power of the company resulting from such Business Combination
(including, without limitation, a company which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination; or

 

(d)         approval by those Persons holding the voting securities of the
Company of a complete liquidation or dissolution of the Company.

 

A Person will not be deemed to be a member of a “group” for purposes of this
definition solely by virtue of becoming party to an agreement with one or more
Principals that requires such Person to vote the voting stock of the Company in
a manner specified by the Principals.

 

2.11                        “Code” means the Internal Revenue Code of 1986, as
amended, and the regulations, interpretations, and administrative guidance
issued thereunder.

 

2.12                        “Committee” means the Compensation Committee or
other committee of the Board appointed by the Board to administer the Plan, or
if no such committee is or has been appointed, the Board.  The Committee or the
Board may designate one or more subcommittees to (a) consist solely of persons
who satisfy the applicable requirements of any stock exchange or national market
system on which the shares of Stock may be listed, (b) consist solely of persons
who qualify as an “outside director” within the meaning of Section 162(m) of the
Code, and (c) consist solely of persons who qualify as a “non-employee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act, with each
such subcommittee having the power and authority delegated to it by the
Committee or the Board, as applicable.  Nothing in this definition shall be
deemed to interfere with or prevent the Board or the Committee, as applicable,
from delegating administrative authority under the Plan to specified officers or
to other committees of the Board pursuant to Section 3.2.

 

2.13                        “Company” means Intrepid Potash, Inc., a Delaware
corporation.

 

2.14                        “Corporate Event” means an event described in
Section 14.1.

 

2.15                        “Disabled” or “Disability” means, unless otherwise
provided in an employment, consulting or other services agreement, if any, or
Award Agreement between the Participant and the Company or an Affiliate, the
Participant (i) is unable to perform the essential duties of the Participant’s
position by reason of a medically determinable physical or mental impairment
which is potentially permanent in character or which can be expected to last for
a continuous period of not less than 12 months, (ii) is permanently and totally
disabled as defined in Section 22 of the Code, or (iii) has been determined to
be totally disabled by the Social Security Administration.

 

2.16                        “Dividend Equivalent” means a right granted under
Section 11.

 

2.17                        “Effective Date” means May 29, 2012, the effective
date of the Plan as amended and restated.  The initial effective date of the
Plan was April 20, 2008.

 

2.18                        “Employee” means any individual who is a common-law
employee of the Company or an Affiliate determined in accordance with the
Company’s standard personnel policies and practices.

 

2.19                        “Exchange Act” means the U.S. Securities Exchange
Act of 1934, as it may be amended from time to time, or any successor act
thereto.

 

2.20                        “Exercise Price” means the price at which a share of
Stock may be purchased by a Participant pursuant to the exercise of an Option.

 

3

--------------------------------------------------------------------------------


 

2.21                        “Fair Market Value” means the fair market value of a
share of Stock as of a particular date, determined as follows:  (a) the closing
sale price reported for such share on the national securities exchange or
national market system on which such stock is principally traded, or if no sale
of shares is reported for such trading day, on the next preceding day on which a
sale was reported, or (b) if the shares of Stock are not then listed on a
national securities exchange or national market system, or the value of such
shares is not otherwise determinable, such value as determined by the Committee
in good faith in its sole discretion consistent with the requirements under
Section 409A of the Code.

 

2.22                        “Family Member” means a person who is a spouse,
former spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother, sister, brother-in-law, or sister-in-law, including adoptive
relationships, of the Participant, a trust in which any one or more of these
persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which any one or more of these persons (or the Participant)
control the management of assets, and any other entity in which one or more of
these persons (or the Participant) own more than fifty percent (50%) of the
voting interests; provided, however, that to the extent required by applicable
law, the term Family Member shall be limited to a person who is a spouse, former
spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant or a trust or foundation for the exclusive benefit of any one or
more of these persons.

 

2.23                        “Good Reason” means, unless otherwise provided in
the Award Agreement or any employment, consulting or other services agreement,
if any, between the Service Provider and the Company or an Affiliate, (a) a
material reduction in the Service Provider’s base salary, (b) a material
diminution of the Service Provider’s title, office, position or authority,
excluding for this purpose an action not taken in bad faith and which is
remedied within twenty (20) days after receipt of written notice thereof given
by the Service Provider, (c) the assignment to the Service Provider of any
duties inconsistent in an adverse respect with the Service Provider’s position
(including reporting requirements), authority, or material responsibilities, or
the removal of the Participant’s authority or material responsibilities,
excluding for this purpose an action not taken in bad faith and which is
remedied by the Company within twenty (20) days after receipt of notice thereof
given by the Service Provider, (d) a transfer of the Service Provider’s primary
workplace by more than fifty (50) miles from the current workplace without the
Service Provider’s consent, or (e) a material breach of any term of any
employment, consulting or other services agreement, if any, between the Service
Provider and the Company or an Affiliate by the Company which is not remedied
within twenty (20) days after receipt of written notice thereof given by the
Service Provider.

 

2.24                        “Grant Date” means, as determined by the Committee,
the latest to occur of (a) the date on which the Committee approves an Award,
(b) the date on which the recipient of an Award first becomes eligible to
receive an Award under Section 5, or (c) such other date as may be specified by
the Committee in the Award Agreement.

 

2.25                        “Grant Price” means the per share exercise price of
a Stock Appreciation Right granted to a Participant under Section 7.

 

2.26                        “Incentive Stock Option” means an Option to purchase
shares of Stock designated as an Incentive Stock Option that is intended to meet
the requirements of Section 422 of the Code.

 

2.27                        “Incumbent Directors” means as defined in Section
2.9.

 

2.28                        “Minimum Statutory Withholding” means as defined in
Section 12.

 

2.29                        “Non-Qualified Stock Option” means any Option other
than an Incentive Stock Option.

 

4

--------------------------------------------------------------------------------


 

2.30                        “Option” means an option to purchase one or more
shares of Stock at a stated or formula price for a specified period of time.  An
Option granted under the Plan shall be either an Incentive Stock Option or a
Non-Qualified Stock Option.

 

2.31                        “Other Agreement” means as defined in Section 13.

 

2.32                        “Other Stock-Based Award” means an Award that is
granted to a Participant under Section 10.

 

2.33                        “Parachute Payment” means as defined in Section 13.

 

2.34                        “Participant” means any eligible individual as
defined in Section 5 who holds one or more outstanding Awards under the Plan.

 

2.35                        “Performance Award”  means an Award made subject to
the achievement of Performance Goals granted under Section 9, denominated in
shares of Stock (“Performance Shares”) or units in the form of a bookkeeping
entry representing the equivalent of shares of Stock (“Performance Units”), or a
Cash-Based Award in the form of a bookkeeping entry, subject to the terms of the
Plan, the value of which at the time it is payable in Stock or cash is
determined based upon the extent to which the corresponding Performance Goals
have been achieved.

 

2.36                        “Performance Goals” means as defined in Section 9.2.

 

2.37                        “Performance Period” means the period of time during
which the Performance Goals must be achieved in order to determine the degree of
vesting or payout with respect to an Award.  Performance Periods may overlap.

 

2.38                        “Person” means as defined in Section 2.9.

 

2.39                        “Plan” means this Intrepid Potash, Inc. Equity
Incentive Plan, as amended and restated (formerly known as the Intrepid Potash,
Inc. 2008 Equity Incentive Plan).

 

2.40                        “Principals” means as defined in Section 2.9.

 

2.41                        “Restricted Stock” means an Award of shares of Stock
granted under Section 8.

 

2.42                        “Restricted Stock Unit” or “RSU” means a bookkeeping
entry representing the equivalent of shares of Stock granted under Section 8.

 

2.43                        “Restriction Period” means the period during which
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture (based upon the passage of time, the achievement of Performance Goals
or upon the occurrence of other events as determined by the Committee, in its
discretion), as provided in Sections 8.3 and 8.4.

 

2.44                        “Securities Act” means the U.S. Securities Act of
1933, as it may be amended from time to time, or any successor act thereto.

 

2.45                        “Service” means service as a Service Provider to the
Company or an Affiliate.  Unless otherwise stated in the applicable Award
Agreement, a Participant’s change in position or duties shall not result in
interrupted or terminated Service, so long as such Participant continues to be a
Service Provider to the Company or an Affiliate.  Subject to the preceding
sentence, whether a termination of Service shall have occurred for purposes of
the Plan shall be determined by the Committee, which determination shall be
final, binding and conclusive.  Notwithstanding the foregoing, solely with
respect to any Award that is subject to Section 409A of the Code and payable
upon a termination of Service, a Participant shall be considered to have
terminated Service with the Company or an Affiliate only when the Participant
incurs a “separation from service” with respect to the Company or an Affiliate
within the meaning of Section 409A(a)(2)(A)(i) of the Code.

 

5

--------------------------------------------------------------------------------


 

2.46                        “Service Provider” means an employee, officer or
director of the Company or an Affiliate, or a consultant or adviser currently
providing services to the Company or an Affiliate.

 

2.47                        “Stock” or “Common Stock” means a share of Intrepid
Potash, Inc., common stock, $0.001 par value per share.

 

2.48                        “Stock Appreciation Right” or “SAR” means an Award
granted under Section 7.

 

2.49                        “Subsidiary” means any “subsidiary corporation” of
the Company within the meaning of Section 424(f) of the Code.

 

2.50                        “Substitute Awards” means Awards granted in
substitution for, or in assumption of, outstanding awards previously granted by
an entity acquired by the Company or a Subsidiary or an Affiliate or with which
the Company or Subsidiary or Affiliate combines.  The terms and conditions of
any Substituted Awards shall comply with the requirements for substitutions of
awards made in connection with a corporate transaction or certain other
adjustments that are not treated as modifications under Treas. Reg. Section
1.424-1 and Section 409A of the Code, as applicable.

 

3.                                      PLAN ADMINISTRATION

 

3.1                               General.  The Plan shall be administered by
the Committee, which shall have full power and authority to take all actions and
to make all determinations as are required or permitted under the Plan.

 

(a)         In accordance with the provisions of the Plan, the Committee shall,
in its sole discretion, select the Participants from among the eligible
individuals described in Section 5, determine the Awards to be made pursuant to
the Plan, or shares of Stock to be issued thereunder and the time at which such
Awards are to be made, fix the Option Price (or Grant Price), determine the
period and manner in which an Option (or Stock Appreciation Right) becomes
exercisable, establish the duration and nature of Restricted Stock or Restricted
Stock Unit restrictions, establish the terms and conditions of Performance
Awards, and establish such other terms and requirements of the various Awards
under the Plan as the Committee may deem necessary or desirable and consistent
with the terms of the Plan.  The Committee shall determine the form of the Award
Agreements that shall evidence the particular provisions, terms, conditions,
rights and duties of the Company and the Participants with respect to Awards
granted pursuant to the Plan, which provisions need not be identical except as
may be provided herein.

 

(b)         The Committee may amend, modify, or supplement the terms of any
outstanding Award including, but not limited to, amending an Award or exercising
discretion under an Award or under the Plan to: (i) accelerate the date on which
an Award becomes vested, exercisable, or transferable, (ii) extend the term of
any Award, including the period following the termination of the Service
Provider’s Service to the Company during which the Award shall remain
outstanding, (iii) waive any conditions with regard to vesting, exercisability,
or transferability of an Award, and (iv) recognize differences in local law, tax
policy, or custom with regard to Awards made to foreign nations or individuals
who are employed outside the United States.  Notwithstanding the foregoing, no
amendment or modification may be made to an outstanding Option or Stock
Appreciation Right that causes the Option or Stock Appreciation Right to become
subject to Section 409A of the Code, without the Participant’s written consent;
provided, however, appropriate adjustments may be made to outstanding Options
and Stock Appreciation Rights pursuant to Section 14.

 

(c)          As a condition to any Award, the Committee shall have the right, in
its discretion, to require Participants to return to the Company Awards
previously granted under the Plan.  Subject to the terms and conditions of the
Plan, any such subsequent Award shall be upon such terms

 

6

--------------------------------------------------------------------------------


 

and conditions as are specified by the Committee at the time the new Award is
granted.  The Company may retain the right in an Award Agreement to cause a
forfeiture of the gain realized by a Participant on account of actions taken by
the Participant in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Participant.  Furthermore, the
Committee may annul an Award if the Participant is an employee of the Company or
an Affiliate thereof and is terminated for Cause as defined in the applicable
Award Agreement or the Plan, as applicable.

 

(d)         The Committee may from time to time adopt such rules and regulations
for carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company.  The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent it shall deem expedient and it shall be the sole
and final judge of such expediency.  The determinations, interpretations and
other actions of the Committee pursuant to the provisions of the Plan shall be
binding, final and conclusive for all purposes and on all persons.

 

3.2                               Delegation by the Committee or the Board.  The
Committee or the Board may, from time to time, delegate to one or more officers
of the Company, and the Board may delegate to one or more committees of the
Board (including committees of the Board consisting solely of one or more
members of the Board who are also officers of the Company), the power and
authority to grant or document Awards under the Plan to specified groups of
eligible individuals, subject to such restrictions and conditions as the
Committee or the Board, in their sole discretion, may impose.  The delegation
shall be as broad or as narrow as the Committee or the Board shall determine. 
To the extent that the Committee or the Board has delegated the authority to
determine certain terms and conditions of an Award, all references in the Plan
to the Committee’s exercise of authority in determining such terms and
conditions shall be construed to include the officer or officers, or the Board
committee or committees, to whom the Committee or the Board has delegated the
power and authority to make such determination.  However, no delegation will be
made if it would (a) result in the loss of an exemption under Rule 16b-3(d) for
Awards granted to Participants subject to Section 16 of the Exchange Act in
respect of the Company, (b) cause Awards intended to qualify as
“performance-based” compensation under Section 162(m) of the Code to fail to so
qualify, (c) result in a related-person transaction with an executive officer
required to be disclosed under Item 404(a) of Regulation S-K (in accordance with
Instruction 5.a.ii thereunder) under the Exchange Act, or (d) be impermissible
under the Delaware General Corporation Law.

 

3.3                               Limitations on Authority.  The Committee
shall, in exercising its discretion under the Plan, comply with all contractual
and legal obligations of the Company or the Committee in effect from time to
time, whether contained in the Company’s charter, bylaws, or other binding
contract, or in the Compensation Committee’s charter, or in applicable law.

 

3.4                               Deferral Arrangement.  The Committee may
permit or require the deferral of any Award payment into a deferred compensation
arrangement, subject to such rules and procedures as it may establish in
accordance with Section 409A of the Code, which may include provisions for the
payment or crediting of interest or Dividend Equivalents, including converting
such credits into deferred Stock units.

 

3.5                               No Liability.  No member of the Board or of
the Committee shall be liable for any action or determination made in good faith
with respect to the Plan, any Award or any Award Agreement.

 

3.6                               Book Entry.  Notwithstanding any other
provision of this Plan to the contrary, the Company may elect to satisfy any
requirement under this Plan for the delivery of stock certificates through the
use of electronic or other forms of book-entry.

 

7

--------------------------------------------------------------------------------


 

4.                                      STOCK SUBJECT TO THE PLAN

 

4.1                               Number of Shares.  Subject to adjustment as
provided in Section 14, a total of 4,119,409 shares of Stock may be delivered
pursuant to Awards granted under the Plan after December 31, 2011, subject to
adjustment as provided in Section 4.3.  Subject to adjustment as provided in
Section 14, any or all of the 4,119,409 shares shall be available for delivery
for Awards of Incentive Stock Options.  Stock issued or to be issued under the
Plan shall be either (a) authorized but unissued shares or, (b) to the extent
permitted by applicable law, issued shares that have been reacquired by the
Company or any Subsidiary.

 

4.2                               Individual Award Limits.  Subject to
adjustment as provided in Section 14, the maximum number of shares of Stock with
respect to which Options and Stock Appreciation Rights may be granted to any
Participant in a calendar year shall be 500,000 shares.  Subject to adjustment
as provided in Section 14, in connection with a Participant’s commencement of
service with the Company or an Affiliate, a Participant may be granted Options
and Stock Appreciation Rights for up to an additional 500,000 shares, which
shall not count against the limit set forth in the previous sentence.  Subject
to adjustment as provided in Section 14, the maximum number of shares of Stock
that may be granted to any Participant in a calendar year for Awards of
Restricted Stock, Restricted Stock Units and Performance Shares that are
intended to qualify as performance-based awards under Section 162(m) of the Code
shall be 500,000 shares.  Subject to adjustment as provided in Section 14, the
maximum amount that may be paid to any Participant for Awards of Performance
Units that are intended to qualify as performance-based awards under
Section 162(m) of the Code for an annual Performance Period shall be 500,000
shares and for any other Performance Period, such amount multiplied by a
fraction, the numerator of which is the number of months in the Performance
Period and the denominator of which is 12.  Subject to adjustment as provided in
Section 14, the maximum amount that may be paid to any Participant for
Cash-Based Awards that are intended to qualify as performance-based awards under
Section 162(m) of the Code for an annual Performance Period shall be $10,000,000
and for any other Performance Period, such amount multiplied by a fraction, the
numerator of which is the number of months in the Performance Period and the
denominator of which is 12.

 

4.3                               Share Counting.  The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem Awards) and make adjustments in
accordance with Section 14.  If the Exercise Price of any Option granted under
the Plan, or if pursuant to Section 12 the tax withholding obligation of any
Participant with respect to an Option or other Award, is satisfied by tendering
shares of Stock to the Company (either by actual deliver or by attestation) or
by withholding shares of Stock, the number of shares of Stock tendered or
withheld shall be again available for purposes of determining the maximum number
of shares of Stock available for Awards under the Plan.  To the extent that an
Award under the Plan is canceled, expired, forfeited, settled in cash, settled
by issuance of fewer shares than the number underlying the Award, or otherwise
terminated without delivery of shares to the Participant, the shares of Stock
retained or returned to the Company will also be available under the Plan.

 

5.                                      ELIGIBILITY AND PARTICIPATION

 

Individuals eligible to participate in this Plan include all Service Providers
of the Company or any Affiliate; provided, however, to the extent required under
Section 409A of the Code, an Affiliate of the Company shall include only an
entity in which the Company possesses at least twenty percent (20%) of the total
combined voting power of the entity’s outstanding voting securities or such
other threshold ownership percentage permitted or required under Section 409A of
the Code.  Subject to the provisions of this Plan, the Committee may, from time
to time, select from all eligible individuals, those individuals to whom Awards
shall be granted.  An eligible person may receive more than one Award, subject
to such restrictions as are provided herein.

 

8

--------------------------------------------------------------------------------


 

6.                                      STOCK OPTIONS

 

6.1                               Grant of Options.  Subject to the provisions
of this Plan, Options may be granted to Participants in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee, it its sole discretion; provided that Incentive Stock Options may be
granted only to eligible Employees of the Company or of any parent corporation
or subsidiary corporation (as permitted by Section 422 of the Code).

 

6.2                               Award Agreement.  Each Option granted under
the Plan shall be evidenced by an Award Agreement that shall specify the
Exercise Price, the number of shares of Stock covered by the Option, the maximum
duration of the Option, the conditions upon which an Option shall become vested
and exercisable and such other provisions as the Committee shall determine,
consistent with the terms of the Plan.  The Award Agreement shall specify
whether the Option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option.

 

(a)         Exercise Price.  The Exercise Price for each Option shall be as
determined by the Committee and shall be specified in the Award Agreement.  The
Exercise Price shall be: not less than one hundred percent (100%) of the Fair
Market Value of a share of Stock on the Grant Date; provided, however, that the
foregoing minimum Exercise Price shall not apply to Substitute Awards.  In no
case shall the Exercise Price of any Option be less than the par value of a
share of Stock.

 

(b)         Number of Shares.  Each Award Agreement shall state that it covers a
specified number of shares of Stock, as determined by the Committee.

 

(c)          Term.  Each Option shall terminate as set forth in the Award
Agreement and all rights to purchase shares of Stock shall expire at such time
as the Committee shall determine at the time of grant; provided, however, no
Option shall be exercisable later than the tenth (10th) anniversary of the Grant
Date.

 

(d)         Restrictions on Exercise.  The Award Agreement shall set forth any
installment or other restrictions on exercise of the Option during the term of
the Option.  Each Option shall become exercisable and shall vest over such
period of time, or upon such events, as determined by the Committee.  An Award
Agreement may provide that the period of time over which an Option other than an
Incentive Stock Option may be exercised shall be automatically extended if on
the scheduled expiration date of the Option the Participant’s exercise of such
Option would violate applicable securities laws or the Company’s insider trading
policy as in effect from time to time; provided, however, that during such
extended exercise period the Option may only be exercised to the extent the
Option was exercisable in accordance with its terms immediately prior to such
scheduled expiration date and the extended exercise period shall end not later
than 30 days after the exercise of such Option would first no longer violate
such laws or policy (the “Extended Exercise Period”).  The Award Agreement may
also provide for the automatic exercise of any such Option in which the Fair
Market Value of a share of Stock (as determined on the first day of the Extended
Exercise Period in which the exercise would no longer violate such laws or
policy) exceeds the Exercise Price by delivery to the Participant shares of
Stock equal to such excess amount, less any required tax withholding.

 

6.3                               Exercise of Option.

 

(a)         Manner of Exercise.  An Option granted hereunder shall be exercised,
in whole or in part, by providing written or electronic notice, on a form
provided by the Company, to an employee as designated by the Company, or by
complying with any alternative exercise procedures that may be authorized by the
Committee, specifying the number of shares of Stock to be purchased and
accompanied by full payment of the Exercise Price for the shares and
satisfaction of any tax withholding requirements.

 

9

--------------------------------------------------------------------------------


 

(b)         Payment.  A condition to the issuance or other delivery of shares of
Stock as to which an Option shall be exercised shall be the payment of the
Exercise Price and satisfaction of any tax withholding requirements.  The
Exercise Price of an Option shall be payable to the Company in full, in any
method permitted under the Award Agreement, including: (i) in cash or in cash
equivalents acceptable to the Company; (ii) by tendering (either by actual
delivery or by attestation) unrestricted shares of Stock already owned by the
Participant on the date of surrender, subject to such terms, conditions and
limitations as the Company may determine, to the extent the shares of Stock have
a Fair Market Value on the date of surrender equal to the aggregate Exercise
Price of the shares as to which such Option shall be exercised, provided that,
in the case of an Incentive Stock Option, the right to make payment in the form
of already owned shares of Stock may be authorized only at the time of grant,
(iii) any other method approved or accepted by the Committee in its sole
discretion, including, but not limited to (A) a cashless (broker-assisted)
exercise that complies with all applicable laws or (B) withholding of shares of
Stock otherwise deliverable to the Participant pursuant to the Option having an
aggregate Fair Market Value on the date of exercise equal to the Exercise Price
or (iv) any combination of the foregoing.  Unless otherwise determined by the
Committee, all payments under all of the methods indicated above shall be paid
in United States dollars.

 

(c)          Delivery of Shares.  Promptly after the exercise of an Option by a
Participant and the payment in full of the Exercise Price, such Participant
shall be entitled to the issuance of certificates evidencing such Participant’s
ownership of the shares of Stock purchased upon exercise of the Option. 
Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of
certificates through the use of electronic or other forms of book-entry.

 

6.4                               Termination of Service.  Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s Service.  Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.

 

6.5                               Limitations on Incentive Stock Options.

 

(a)         General; Initial Exercise.  Any Incentive Stock Option granted under
the Plan shall contain such terms and conditions, consistent with the Plan, as
the Committee may determine necessary to qualify such Option as an Incentive
Stock Option.  Any Incentive Stock Option granted under the Plan may be modified
by the Committee to disqualify such Option from treatment as an Incentive Stock
Option under Section 422 of the Code.  The aggregate Fair Market Value of the
shares of Stock with respect to which Incentive Stock Options are exercisable
for the first time by a Participant in any calendar year, under the Plan or
otherwise, shall not exceed $100,000.  For this purpose, the Fair Market Value
of the shares of Stock shall be determined as of the Grant Date and each
Incentive Stock Option shall be taken into account in the order granted.

 

(b)         Ten Percent Stockholders.  An Incentive Stock Option granted to a
Participant who is the holder of record of more than ten percent (10%) of the
combined voting power of all classes of stock of the Company shall have an
Exercise Price at least equal to one hundred and ten percent (110%) of the Fair
Market Value of a share of Stock on the Grant Date of the Option and the term of
the Option shall not exceed five (5) years.

 

(c)          Notification of Disqualifying Disposition.  If any Participant
shall make any disposition of shares of Stock acquired pursuant to the exercise
of an Incentive Stock Option under the circumstances described in
Section 421(b) of the Code (relating to certain disqualifying dispositions), the
Participant shall notify the Company of such disposition within ten (10) days
thereof.

 

10

--------------------------------------------------------------------------------


 

6.6                               Transferability.  Except as provided in
Section 6.7, during the lifetime of a Participant, only the Participant (or, in
the event of legal incapacity or incompetency, the Participant’s guardian or
legal representative) may exercise an Option.  Except as provided in
Section 6.7, no Option shall be assignable or transferable by the Participant to
whom it is granted, other than by will or the laws of descent and distribution.

 

6.7                               Family Transfers.  If authorized in the
applicable Award Agreement, a Participant may transfer, not for value, all or
part of an Option to any Family Member.  For the purpose of this Section 6.7, a
“not for value” transfer is a transfer which is (i) a gift, (ii) a transfer
under a domestic relations order in settlement of marital property rights; or
(iii) unless applicable law does not permit such transfers, a transfer to an
entity in which more than fifty percent (50%) of the voting interests are owned
by Family Members (or the Participant) in exchange for an interest in that
entity.  Following a transfer under this Section 6.7, any such Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer.  Subsequent transfers of transferred Options are
prohibited except to Family Members of the original Participant in accordance
with this Section 6.7 or by will or the laws of descent and distribution.  The
events of termination of Service under an Option shall continue to be applied
with respect to the original Participant, following which the Option shall be
exercisable by the transferee only to the extent, and for the periods specified
in the applicable Award Agreement.

 

6.8                               Rights of Holders of Options.  Unless
otherwise stated in the applicable Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a stockholder of the
Company (for example, the right to receive cash or dividend payments or
distributions attributable to the subject shares of Stock or to direct the
voting of the shares of Stock) until the shares of Stock covered thereby are
fully paid and issued to such individual.  Except as provided in Section 14, no
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date of such issuance.

 

7.                                      STOCK APPRECIATION RIGHTS

 

7.1                               Grant of Stock Appreciation Rights.  Subject
to the provisions of this Plan, Stock Appreciation Rights may be granted to
Participants at any time and from time to time as shall be determined by the
Committee.  The Committee may grant freestanding Stock Appreciation Rights,
Stock Appreciation Rights that are granted in tandem with an Option, or any
combination thereof.

 

7.2                               Award Agreement.  Each Stock Appreciation
Right shall be evidenced by an Award Agreement that shall specify the Grant
Price, the number of shares of Stock covered by the Stock Appreciation Right,
the maximum duration of the Stock Appreciation Right, the conditions upon which
the Stock Appreciation Right shall become vested and exercisable and such other
provisions as the Committee shall determine, consistent with the terms of the
Plan.

 

(a)         Grant Price.  The Grant Price for each Stock Appreciation Right
shall be determined by the Committee and shall be specified in the Award
Agreement.  Other than with respect to Substitute Awards, the Grant Price shall
not be less than one hundred percent (100%) of the Fair Market Value of a share
of Stock on the Grant Date of the Stock Appreciation Right.

 

(b)         Number of Shares.  Each Award Agreement shall state that it covers a
specified number of shares of Stock, as determined by the Committee.

 

(c)          Term.  Each Stock Appreciation Right shall terminate and all rights
with respect to the Stock Appreciation Right shall expire at such time as the
Committee shall determine at the time of grant; provided, however, no Stock
Appreciation Rights shall be exercisable later than the tenth (10th) anniversary
of the Grant Date.

 

(d)         Restrictions on Exercise.  The Award Agreement shall set forth any
installment or other restrictions on exercise of the Stock Appreciation Right
during its term.  Each Stock

 

11

--------------------------------------------------------------------------------


 

Appreciation Right shall become exercisable and shall vest over such period of
time, or upon such events, as determined by the Committee (including based on
achievement of Performance Goals or future service requirements).  An Award
Agreement may provide that the period of time over which a Stock Appreciation
Right may be exercised shall be automatically extended if on the scheduled
expiration date of the Stock Appreciation Right the Participant’s exercise of
such right would violate applicable securities laws or the Company’s insider
trading policy as in effect from time to time; provided, however, that during
such extended exercise period the Stock Appreciation Right may only be exercised
to the extent the right was exercisable in accordance with its terms immediately
prior to such scheduled expiration date and the extended exercise period shall
end not later than 30 days after the exercise of such Stock Appreciation Right
would first no longer violate such laws.  The Award Agreement may also provide
for the automatic exercise of any such Stock Appreciation Right in which the
Fair Market Value of a share of Stock (as determined on the first day of the
Extended Exercise Period in which the exercise would no longer violate such laws
or policy) exceeds the Grant Price by delivery to the Participant shares of
Stock equal to such excess amount, less any required tax withholding.

 

7.3                               Exercise of Stock Appreciation Right.  A
Participant desiring to exercise a Stock Appreciation Right shall give written
or electronic notice, on a form provided by the Company, of such exercise to the
Company with the information the Company deems reasonably necessary to exercise
the Stock Appreciation Right.  If a Stock Appreciation Right is issued in tandem
with an Option, except as may otherwise be provided by the Committee, the Stock
Appreciation Right shall be exercisable during the period that its related
Option is exercisable.  Upon the exercise of a Stock Appreciation Right, a
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)         The excess of the Fair Market Value of a share of Stock on the date
of exercise over the Grant Price; by

 

(b)         The number of shares of Stock with respect to which the Stock
Appreciation Right is exercised.

 

Notwithstanding the foregoing provisions of this Section 7.3 to the contrary,
the Committee may establish and set forth in the Award Agreement a maximum
amount per share of Stock that will be payable upon the exercise of a Stock
Appreciation Right.  At the discretion of the Committee, the payment upon
exercise may be in cash, shares of Stock or any combination thereof, or in any
other manner approved by the Committee in its sole discretion.  The Committee’s
determination as to the form of settlement shall be set forth in the Award
Agreement.

 

7.4                               Effect of Exercise.  If a Stock Appreciation
Right is issued in tandem with an Option, the exercise of the Stock Appreciation
Right or the related Option will result in an equal reduction in the number of
corresponding shares of Stock subject to the Option or Stock Appreciation Right
that were granted in tandem with such Stock Appreciation Right and Option.

 

7.5                               Termination of Service.  Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Stock Appreciation Right following termination of the Participant’s
Service.  Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Stock Appreciation Rights issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of Service.  Any Stock Appreciation Right issued in tandem with an
Option shall be exercisable following termination of the Participant’s Service
to the same extent that its related Option is exercisable following the
Participant’s termination of Service.

 

7.6                               Transferability.  A Stock Appreciation Right
shall only be transferable upon the same terms and conditions with respect to
transferability as are specified in Sections 6.6 and 6.7 with respect to
Options.

 

12

--------------------------------------------------------------------------------


 

8.                                      RESTRICTED STOCK AND RESTRICTED STOCK
UNITS

 

8.1                               Grant of Restricted Stock or Restricted Stock
Units.  Subject to the provisions of this Plan, the Committee at any time and
from time to time, may grant shares of Restricted Stock or Restricted Stock
Units to Participants in such amounts as the Committee shall determine.

 

8.2                               Award Agreement.  Each grant of Restricted
Stock or Restricted Stock Units shall be evidenced by an Award Agreement that
shall specify the Restriction Period, the number of shares of Restricted Stock
or the number of Restricted Stock Units granted and such other provisions as the
Committee shall determine.

 

8.3                               Restrictions on Transfer.  Except as provided
in this Plan or an Award Agreement, the shares of Restricted Stock and
Restricted Stock Units may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until the end of the Restriction Period
established by the Committee and specified in the Award Agreement (and in the
case of Restricted Stock Units until the date of delivery or other payment), or
upon earlier satisfaction or any other conditions, as specified by the
Committee, in its sole discretion.  All rights with respect to the Restricted
Stock or Restricted Stock Units granted to a Participant shall be available
during his or her lifetime only to such Participant, except as otherwise
provided in an Award Agreement or at any time by the Committee.

 

8.4                               Forfeiture; Other Restrictions.  The Committee
may impose such other conditions and restrictions on any shares of Restricted
Stock or Restricted Stock Units as it may deem advisable including a requirement
that the Participant pay a specified amount to purchase each share of Restricted
Stock, restrictions based upon the achievement of specific Performance Goals,
time-based restrictions on vesting following the attainment of the Performance
Goals, time-based restrictions or restrictions under applicable laws or under
the requirements of any stock exchange or market upon which shares of Stock are
then listed or traded, or holding requirements or sale restrictions placed on
the shares of Stock by the Company upon vesting of such Restricted Stock or
Restricted Stock Units.

 

8.5                               Restricted Stock Units.  A holder of
Restricted Stock Units shall have no rights other than those of a general
creditor of the Company.  Restricted Stock Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Award Agreement.  Restricted Stock Units may be settled in cash or
Stock, as determined by the Committee and set forth in the Award Agreement.

 

8.6                               Termination of Service.  Unless otherwise
provided by the Committee in the applicable Award Agreement, upon the
termination of a Participant’s Service with the Company or an Affiliate, any
shares of Restricted Stock or Restricted Stock Units held by such Participant
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited, and the
Participant shall have no further rights with respect to such Awards, including
but not limited to any right to vote Restricted Stock or any right to receive
dividends or Dividend Equivalents with respect to Restricted Stock or Restricted
Stock Units.

 

8.7                               Stockholder Privileges.  Unless otherwise
determined by the Committee and set forth in the Award Agreement:

 

(a)         A Participant holding shares of Restricted Stock shall generally
have the rights of stockholder to vote the shares or Restricted Stock during the
Restriction Period.  The Committee may provide in an Award Agreement that the
holder of such Restricted Stock shall be entitled to receive ordinary cash
dividends actually paid with respect to the Restricted Stock in accordance with
and subject to Section 11.

 

(b)         A Participant holding Restricted Stock Units shall have no rights of
a stockholder of the Company with respect to the Restricted Stock Units.  The
Committee may provide in an

 

13

--------------------------------------------------------------------------------


 

Award Agreement that the holder of such Restricted Stock Units shall be entitled
to receive Dividend Equivalents in accordance with and subject to Section 11.

 

9.                                      QUALIFIED PERFORMANCE BASED COMPENSATION

 

9.1                               Grant or Vesting of Award Subject to Objective
Performance Goals.  The Committee may, in its discretion, condition the grant,
vesting, or payment of an Award on the attainment of one or more pre-established
objective Performance Goals, in accordance with the “qualified performance based
compensation” exception to Section 162(m) of the Code.  Subject to the terms of
the Plan, the Committee may grant Performance Shares, Performance Units and/or
Cash-Based Awards in such amounts and upon such terms as the Committee shall
determine.  A Performance Share, Performance Unit or Cash-Based Award entitles
the Participant to receive shares of Stock or cash upon the attainment of
performance goals and/or satisfaction of other terms and conditions determined
by the Committee when the Award is granted and set forth in the Award Agreement.

 

9.2                               Establishment of Performance Goals.  All
Performance Goals established pursuant to this Section 9.2 shall be objective
and shall be established by the Committee within 90 days after the beginning of
the period of service to which the Performance Goal relates (and in no event
after passage of more than 25% of the period to which the Performance Goal
relates).  Performance Goals means one or more goals determined by the
Committee, in its discretion, with respect to an Award for a Performance
Period.  The Performance Goals may provide for a targeted level or levels of
performance for a Performance Period based on one or more of the following
measures:  (a) absolute or relative total shareholder return; (b) return on
assets, return on equity, or return on capital employed; (c) earnings per share,
corporate or business-unit net income, net income before extraordinary or
non-recurring items, earnings before interest and taxes, or earnings before
interest, taxes, depreciation and amortization; (d) cash flow from operations;
(e) gross or net revenues or gross or net margins; (f) levels of operating
expense or other expense items reported on the income statement; (g) measures of
customer satisfaction and customer service; (h) safety; (i) annual or multi-year
production or average production growth; (j) annual or multi-year sales or
average sales growth; (k) annual or multi-year production or sales volume;
(l) annual or multi-year absolute or per-unit operating and maintenance costs;
(m) satisfactory completion of a project or organizational initiative with
specific criteria set in advance by the Committee; (n) debt ratios or other
measures of credit quality or liquidity; (o) strategic asset sales or
acquisitions in compliance with specific criteria set in advance by the
Committee; (p) annual or multi-year “net-back” sales or the introduction of new
products in accordance with specific goals set in advance by the Committee;
(q) compliance with Section 404 or other provisions of the Sarbanes-Oxley Act of
2002 or with other laws, regulations or policies; and (r) staffing and retention
(the “Performance Goals”).  The measures may, at the discretion of the
Committee, be based on pro forma numbers and may, as the Committee specifies,
either include or exclude the effect of payment of the incentives payable under
this Plan and any other incentive or bonus plans of the Company.  The
Performance Goals may differ from Participant to Participant.  The Committee
may, subject to the requirements of Section 162(m) of the Code for Awards
intended to be performance-based, provide that the attainment of the Performance
Goal shall be measured by appropriately adjusting the evaluation of the
attainment of the performance goal to exclude (i) any extraordinary or
non-recurring items as described in the applicable accounting rules, (ii) the
effect of any changes in accounting principles affecting the reported results of
the Company or a business unit, or (iii) any other adjustment consistent with
the requirements of Section 162(m) of the Code that is pre-specified by the
Committee.  The Performance Goals applicable to a particular Award shall be set
forth by the Committee in the Award Agreement.

 

9.3                               Value of Performance Shares, Performance Units
and Cash-Based Awards.  Each Performance Share shall have an initial value equal
to the Fair Market Value of a share of Stock on the Grant Date.  Each
Performance Unit shall have an initial value representing the equivalent of a
share of Stock.  Each Cash-Based Award shall have a value as determined by the
Committee.  The Committee shall set Performance Goals in its discretion which,
depending upon the extent to

 

14

--------------------------------------------------------------------------------


 

which the Performance Goals are achieved, will determine the number and/or value
of Performance Shares or Performance Units and Cash-Based Awards that will be
paid to the Participant.

 

9.4                               Achievement of Performance Goals; Earning of
Awards.  Subject to the terms of the Plan, after the applicable Performance
Period has been completed, the Committee shall certify prior to the grant,
vesting, or payment of any Award that the applicable Performance Goals have been
satisfied.  Except as may otherwise be provided herein or as may otherwise be
contained in the Award Agreement (which provisions shall comply with
Section 162(m) of the Code), in the event that the Performance Goals are not
satisfied, the Award shall not be granted or become vested or payable, as
applicable except as otherwise determined by the Committee.

 

9.5                               Payment of Performance Awards.  The time and
form of payment of Performance Awards earned by the Participant shall be as
determined by the Committee and be set forth in the Award Agreement.  Subject to
the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Shares, Performance Units and Cash-Based Awards in the form of cash
or in shares of Stock (or in a combination thereof) following the Committee’s
determination of actual performance against the performance goals and/or other
terms and conditions established by the Committee.  Any payment of shares of
Stock or cash may be granted subject to any restrictions deemed appropriate by
the Committee.  The determination of the Committee with respect to the form of
payment of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.  The Committee may provide in an Award Agreement for the
payment of Dividend Equivalents in accordance with and subject to Section 11.

 

9.6                               Termination of Service.  Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain Performance Shares or Performance Units or Cash-Based Awards following
termination of Service.  Such provisions shall be determined in the sole
discretion of the Committee and need not be uniform among all Awards of
Performance Shares or Performance Units or Cash-Based Awards and may reflect
distinctions based upon the reason for termination.

 

9.7                               Transferability.  Except as otherwise provided
in an Award Agreement, Performance Awards may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by the laws of
descent and distribution.

 

9.8                               Stockholder Rights.  A Participant receiving a
Performance Share, Performance Unit or Cash-Based Award shall have the rights as
a stockholder only as to shares of Stock, if any, actually received by the
Participant upon satisfaction or achievement of the terms and conditions of such
Award and not with respect to shares of Stock subject to the Award but not
actually issued to such Participant.

 

10.                               OTHER STOCK-BASED AWARDS

 

From time to time during the duration of this Plan, the Committee may, in its
sole discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may (a) acquire shares of Stock
under the Plan, whether by purchase, outright grant, or otherwise, or
(b) receive an Award, whether payable in cash or in Stock, the value of which is
determined, in whole in part, based on the value of Common Stock.  Any such
arrangements shall be subject to the general provisions of this Plan and all
cash payments or shares of Stock issued pursuant to such arrangements shall be
made under this Plan.

 

11.                               DIVIDENDS AND DIVIDEND EQUIVALENTS

 

Subject to the terms of the Plan and any applicable Award Agreement, a
Participant shall, if so determined by the Committee, be entitled to receive,
currently, or on a deferred basis, dividends or Dividend Equivalents, with
respect to the shares of Stock covered by the Award.  The Committee may provide
that any dividends paid on shares of Stock subject to an Award must be
reinvested in additional shares of Stock, which may or may not be subject to

 

15

--------------------------------------------------------------------------------


 

the same vesting conditions and restrictions applicable to the Award; provided,
however, in no event may dividends and Dividend Equivalents be paid on Awards
that vest or pay based on the achievement of Performance Goals until and to the
extent the Award is earned, although the amounts can be accumulated. 
Notwithstanding the award of Dividend Equivalents or dividends, a Participant
shall not be entitled to receive a special or extraordinary dividend or
distribution unless the Committee shall have expressly authorized such receipt. 
All distributions, if any, received by a Participant with respect to an Award as
a result of any split, Stock dividend, combination of shares of Stock, or other
similar transaction shall be subject to the restrictions applicable to the
original Award.

 

12.          TAX WITHHOLDING

 

The Company or any Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Participant any federal, state, or
local taxes, domestic or foreign, of any kind required by law with respect to
the vesting of or other lapse of restrictions applicable to Awards or upon the
issuance of any shares of Stock or payment of any kind upon the exercise of any
Options or Stock Appreciation Rights.  At the time of such vesting, lapse,
payment, or exercise, the Participant shall pay to the Company or Affiliate, as
the case may be, any amount that the Company or Affiliate may reasonably
determine to be necessary to satisfy such withholding obligation.

 

In accordance with any procedures that may be determined by the Committee, the
Participant may elect to have shares of Stock withheld or to deliver shares to
satisfy the minimum statutory withholding rates for federal, state and local
income taxes and employment taxes that are applicable to supplemental taxable
income (“Minimum Statutory Withholding”) obligations.  The Participant may elect
to satisfy Minimum Statutory Withholding obligations, in whole or in part,
(a) by causing the Company or the Affiliate to withhold shares of Stock
otherwise issuable to the Participant or (b) by delivering to the Company or the
Affiliate shares of Stock already owned by the Participant (for any period as
may be required by the Company).  The shares of Stock so delivered or withheld
shall have an aggregate Fair Market Value not in excess of such withholding
obligations.  The Fair Market Value of the shares of Stock used to satisfy such
withholding obligation shall be determined by the Committee as of the date that
the amount of tax to be withheld is to be determined.  A Participant who has
made an election pursuant to this Section 12 may satisfy his or her withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

 

13.          PARACHUTE LIMITATIONS

 

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly or impliedly modifies or excludes application of
this Section 13 (an “Other Agreement”), and notwithstanding any formal or
informal plan or other arrangement for the direct or indirect provision of
compensation to the Participant (including groups or classes of participants or
beneficiaries of which the Participant is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Participant (a “Benefit Arrangement”), if the Participant is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Awards held by that
Participant and any right to receive any payment or other benefit under this
Plan shall not become exercisable or vested (a) to the extent that such right to
exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Participant under this Plan, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Participant under this Plan to be considered a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (b) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Participant from the Company under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Participant without
causing any such payment or benefit to be considered a Parachute Payment.  In
the event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Participant under any Other Agreement or any Benefit
Arrangement would cause the Participant to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Participant as described in clause (b) of the
preceding sentence, then the Committee shall have the right, in its sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements to be reduced or eliminated
so as to avoid having the payment or benefit to the Participant under this Plan
be deemed to be a Parachute Payment.

 

16

--------------------------------------------------------------------------------


 

14.          EFFECT OF CHANGES IN CAPITALIZATION

 

14.1         Changes in Stock.  The number of shares of Stock for which Awards
may be made under the Plan and the individual Award share and dollar limits in
Section 4.2 shall be proportionately increased or decreased for any increase or
decrease in the number of shares of Stock on account of any recapitalization,
reclassification, split, reverse split, combination, exchange, dividend or other
distribution payable in shares of Stock, or for any other increase or decrease
in such shares of Stock effected without receipt of consideration by the Company
occurring after the Effective Date (any such event hereafter referred to as a
“Corporate Event”).  In addition, subject to the exception set forth in the
second sentence of Section 14.4, the number and kind of shares for which Awards
are outstanding shall be proportionately increased or decreased for any increase
or decrease in the number of shares of Stock on account of any Corporate Event. 
Any such adjustment in outstanding Options or Stock Appreciation Rights shall
not increase the aggregate Exercise Price or Grant Price payable with respect to
shares that are subject to the unexercised portion of an outstanding Option or
Stock Appreciation Right, as applicable, and the adjustment shall comply with
the requirements under Section 409A of the Code.  The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration.  Notwithstanding the
foregoing, in the event of any distribution to the Company’s stockholders of
securities of any other entity or other assets (including an extraordinary cash
dividend but excluding a non-extraordinary dividend payable in cash or in stock
of the Company) without receipt of consideration by the Company, the Company
shall proportionately adjust (i) the number and kind of shares subject to
outstanding Awards and/or (ii) the Exercise Price per share of outstanding
Options and the Grant Price of outstanding Stock Appreciation Rights to reflect
such distribution.  Notwithstanding the foregoing, upon the occurrence of any
event or transaction contemplated in this Section 14.1, any changes contemplated
herein shall be modified to the minimum extent necessary, in the sole discretion
of the Committee, to avoid any tax that may otherwise become due under
Section 409A of the Code.

 

14.2         Change of Control.

 

(a)   Effect of a Change of Control.  Notwithstanding any provisions of this
Plan to the contrary, the Committee may, in its sole discretion, provide at the
time of Award, or pursuant to any other arrangement or agreement at any time
with the consent of the Participant, for different treatment to apply to an
outstanding Award at any time prior to, coincident with or after the time of a
Change of Control.  Unless otherwise provided by the Committee, the following
subsections 14.2(b) and 14.2(c) shall apply to outstanding Awards.

 

(b)   Continuation, Assumption or Substitution of Awards.  In the event of a
Change of Control, the surviving, continuing, successor, or purchasing entity or
parent thereof, as the case may be (the “Acquiror”), may, without the consent of
any Participant, either assume the Company’s rights and obligations under
outstanding Awards or substitute for outstanding Awards substantially equivalent
equity awards for the Acquiror’s stock.  Subject to Section 14.2(a), if an Award
is continued, assumed or substituted by the Acquiror and within 24 months after
the consummation of a Change of Control (i) the Participant’s service is
terminated by the Acquiror (or its affiliate) without Cause or (ii) the
Participant resigns for Good Reason, the following shall apply: (1) any and all
Options and SARs shall become immediately exercisable as of the termination or
resignation; and (2) any restrictions imposed on Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Cash-Based and Other
Stock-Based Awards shall lapse and the Award shall be paid in cash or stock as
provided in the Award Agreement, except as required for compliance with the
requirements of Section 409A of the Code; provided, however, that such Awards
subject to any performance-based conditions shall be paid at the target level
for the full calendar year of such termination or resignation and any prior
periods.

 

(c)   No Continuation, Assumption or Substitution of Awards.  Subject to
Section 14.2(a), the Committee may take any one or more of the following actions
with respect any outstanding

 

17

--------------------------------------------------------------------------------


 

Awards that are not continued, assumed, or substituted with substantially
equivalent awards by the Acquiror in connection with a Change of Control:

 

(i)    provide that any or all such outstanding Awards shall be fully vested,
exercisable, and/or payable regardless of whether all vesting conditions
relating to length of service, attainment of Performance Goals, or otherwise
have been satisfied;

 

(ii)   provide that any Awards shall expire at the time of the Change of
Control; provided, however, that the Committee shall not provide for expiration
of outstanding Awards unless it has also provided that such Awards are fully
vested, exercisable, and/or payable upon the Change of Control;

 

(iii)  with respect to Options or Stock Appreciation Rights, the Committee may
provide that the holder thereof shall receive a cash payment in exchange for the
cancellation of such Award, equal to the excess, if any, between the Fair Market
Value of a share of Stock immediately prior to the Change of Control and the per
share Exercise Price or Grant Price set forth in the Award Agreement, multiplied
by the number of shares of Stock then covered by the Award; or

 

(iv)  make any other provision for such outstanding Awards as the Committee
deems appropriate, including, but not limited to, providing that the vesting
conditions relating to length of service, attainment of Performance Goals, or
otherwise shall continue unaffected.

 

(d)   Section 409A and Change of Control.  If an Award subject to
Section 14.2(b) is exempt from the requirements of Section 409A of the Code, it
shall be paid within 30 days following the termination or resignation.  If an
Award is subject to the requirements of Section 409A, then it shall be paid
within the 30-day period following the six month anniversary of the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code).  If a Participant’s termination or resignation is not a “separation
from service” or the payment event is not a Section 409A distribution event,
subject to the requirements of Section 409A of the Code, the Award shall be paid
as of the earlier of the time specified in the Award Agreement or one day after
the six month anniversary of the date the Participant has a separation from
service following the Change of Control.

 

The Committee need not take the same action with respect to all outstanding
Awards or to all outstanding Awards of the same type.

 

14.3         Reorganization in Which the Company Is the Surviving Entity and in
Which No Change of Control Occurs.  Subject to the exception set forth in the
second sentence of Section 14.4, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities and in which no Change of Control occurs, any Award theretofore
made pursuant to the Plan shall pertain to and apply solely to the securities to
which a holder of the number of securities subject to such Award would have been
entitled immediately following such reorganization, merger, or consolidation,
and, in the case of Options and Stock Appreciation Rights, with a corresponding
proportionate adjustment of the Exercise Price or Grant Price per share so that
the aggregate Exercise Price or Grant Price thereafter shall be the same as the
aggregate Exercise Price or Grant Price of the shares of Stock remaining subject
to the Option or Stock Appreciation Right immediately prior to such
reorganization, merger, or consolidation.  Subject to any contrary language in
an Award Agreement evidencing any other Award, any restrictions applicable to
such Award shall apply as well to any replacement shares of Stock received by
the Participant as a result of the reorganization, merger or consolidation.
Notwithstanding the foregoing, upon the occurrence of any event or transaction
contemplated in this Section 14.3, any changes contemplated herein shall be
modified to the minimum extent necessary, in the sole discretion of the
Committee, to avoid any tax that may otherwise become due under Section 409A of
the Code.

 

18

--------------------------------------------------------------------------------


 

14.4         Adjustment.  Adjustments under Section 14 related to shares of
Stock or securities of the Company shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.  The
Committee may provide in the Award Agreements at the time of Award, or pursuant
to any other arrangement or agreement at any time with the consent of the
Participant, for different provisions to apply to an Award in place of those
described in Sections 14.1, 14.2 and 14.3.  Notwithstanding the foregoing, any
different provisions or changes to provisions contemplated herein shall be
modified to the minimum extent necessary, in the sole discretion of the
Committee, to avoid any tax that may otherwise become due under Section 409A of
the Code.

 

14.5         No Limitations on the Company.  The making of Awards pursuant to
the Plan shall not affect or limit in any way the right or power of the Company
to make adjustments, reclassifications, reorganizations, or changes of its
capital or business structure or to merge, consolidate, dissolve, or liquidate,
or to sell or transfer all or any part of its business or assets.

 

15.          REQUIREMENTS OF LAW

 

15.1         General.  The Company shall not be required to issue or sell any
shares of Stock under any Award if the issuance or sale of such shares would
constitute a violation by the Participant, any other individual exercising an
Option or Stock Appreciation Right, or the Company of any provisions of any law
or regulation of any governmental authority, including without limitation any
federal or state securities laws or regulations.  If at any time the Company
shall determine, in its discretion, that the listing, registration or
qualification of any shares subject to an Award upon any securities exchange or
under any governmental regulatory body is necessary or desirable as a condition
of, or in connection with, the issuance or purchase of shares of Stock
hereunder, no shares of Stock may be issued or sold to the Participant or any
other individual exercising an Option or Stock Appreciation Right pursuant to
such Award unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company, and any delay caused thereby shall in no way affect the date of
termination of the Award.  Specifically, in connection with the Securities Act,
upon the exercise of any Option or the delivery of any shares of Stock
underlying an Award, unless a registration statement under the Securities Act is
in effect with respect to the shares of Stock covered by such Award, the Company
shall not be required to issue or sell such shares of Stock unless the Committee
has received evidence satisfactory to it that the Participant or any other
individual exercising an Option may acquire such shares of Stock pursuant to an
exemption from registration under the Securities Act.  Any determination in this
connection by the Committee shall be final, binding, and conclusive.  The
Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Securities Act.  The Company shall not be
obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance or sale of shares of Stock pursuant to the Plan to comply
with any law or regulation of any governmental authority.  As to any
jurisdiction that expressly imposes the requirement that an Option shall not be
exercisable until the shares of Stock covered by such Option are registered or
are exempt from registration, the exercise of such Option (under circumstances
in which the laws of such jurisdiction apply) shall be deemed conditioned upon
the effectiveness of such registration or the availability of such an exemption.

 

15.2         Rule 16b-3.  During any time when the Company has a class of equity
security registered under Section 12 of the Exchange Act, it is the intent of
the Company that Awards pursuant to the Plan and the exercise of Options granted
hereunder will qualify for the exemption provided by Rule 16b-3 under the
Exchange Act.  To the extent that any provision of the Plan or action by the
Committee does not comply with the requirements of Rule 16b-3, it shall be
deemed inoperative to the extent permitted by law and deemed advisable by the
Committee, and shall not affect the validity of the Plan.  In the event that
Rule 16b-3 is revised or replaced, the Committee may exercise its discretion to
modify this Plan in any respect necessary to satisfy the requirements of, or to
take advantage of any features of, the revised exemption or its replacement.

 

19

--------------------------------------------------------------------------------


 

16.          GENERAL PROVISIONS

 

16.1         Disclaimer of Rights.  No provision in the Plan, in any Award or in
any Award Agreement shall be construed to confer upon any individual the right
to remain in the employ or service of the Company or any Affiliate, or to
interfere in any way with any contractual or other right or authority of the
Company either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Company or any Affiliate.  The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein.  The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
participant or beneficiary under the terms of the Plan.

 

16.2         Nontransferability of Awards.  Except as provided in Sections 6.6,
6.7, and 7.6 or otherwise at the time of grant or thereafter, no right or
interest of any Participant in an Award granted pursuant to the Plan shall be
assignable or transferable during the lifetime of the Participant, either
voluntarily or involuntarily, or subjected to any lien, directly or indirectly,
by operation of law, or otherwise, including execution, levy, garnishment,
attachment, pledge or bankruptcy, except pursuant to a domestic relations order
in settlement of marital property rights.  In the event of a Participant’s
death, a Participant’s rights and interests in Awards shall only be transferable
by will or the laws of descent and distribution to the extent provided under
this Plan, and payment of any amounts due thereunder shall be made to, and
exercise of any Option or Stock Appreciation Right may be made by, the
Participant’s legal representatives, heirs or legatees.  If in the opinion of
the Committee a person entitled to payments or to exercise rights with respect
to the Plan is unable to care for his or her affairs because of mental
condition, physical condition or age, payment due such person may be made to,
and such rights shall be exercised by, such person’s guardian, conservator or
other legal personal representative upon furnishing the Committee with evidence
satisfactory to the Committee of such status.

 

16.3         Changes in Accounting or Tax Rules.  Except as provided otherwise
at the time an Award is granted, notwithstanding any other provision of the Plan
to the contrary, if, during the term of the Plan, any changes in the financial
or tax accounting rules applicable to any Award shall occur which, in the sole
judgment of the Committee, may have a material adverse effect on the reported
earnings, assets or liabilities of the Company, the Committee shall have the
right and power to modify as necessary, any then outstanding and unexercised
Options, Stock Appreciation Rights and other outstanding Awards as to which the
applicable services or other restrictions have not been satisfied.

 

16.4         Nonexclusivity of the Plan.  The adoption of the Plan shall not be
construed as creating any limitations upon the right and authority of the
Committee to adopt such other incentive compensation arrangements (which
arrangements may be applicable either generally to a class or classes of
individuals or specifically to a particular individual or particular
individuals) as the Committee in its discretion determines desirable.

 

16.5         Captions.  The use of captions in this Plan or any Award Agreement
is for the convenience of reference only and shall not affect the meaning of any
provision of the Plan or such Award Agreement.

 

16.6         Other Award Agreement Provisions.  Each Award Agreement may contain
such other terms and conditions not inconsistent with the Plan as may be
determined by the Committee, in its sole discretion.

 

16.7         Other Employee Benefits.  The amount of any compensation deemed to
be received by a Participant as a result of the exercise of an Option or Stock
Appreciation Right, the sale of Shares received upon such exercise, the vesting
of any Restricted Stock, receipt of Performance Shares,

 

20

--------------------------------------------------------------------------------


 

distributions with respect to Restricted Stock Units or Performance Units, or
Other Stock-Based Awards shall not constitute “earnings” or “compensation” with
respect to which any other employee benefits of such employee are determined,
including without limitation, benefits under any pension, profit sharing,
401(k), life insurance or salary continuation plan, except as may be
specifically be provided otherwise under the terms of such other employee
benefit plan or program.

 

16.8         Severability.  If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

16.9         Governing Law.  The validity and construction of this Plan and the
Award Agreements shall be construed in accordance with and governed by the laws
of the State of Delaware other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
and the Award Agreements to the substantive laws of any other jurisdiction.

 

16.10       Section 409A.  Notwithstanding anything in this Plan to the
contrary, the Plan and Awards made under the Plan are intended to comply with
the requirements imposed by Section 409A of the Code.  If any Plan provision or
Award under the Plan would result in the imposition of an additional tax under
Section 409A of the Code, the Company and the Participant intend that the Plan
provision or Award will be reformed to avoid imposition, to the extent possible,
of the applicable tax and no action taken to comply with Section 409A of the
Code shall be deemed to adversely affect the Participant’s rights to an Award. 
The Participant further agrees that the Committee, in the exercise of its sole
discretion and without the consent of the Participant, may amend or modify an
Award in any manner and delay the payment of any amounts payable pursuant to an
Award to the minimum extent necessary to meet the requirements of Section 409A
of the Code as the Committee deems appropriate or desirable.  Subject to any
other restrictions or limitations contained herein, in the event that a
“specified employee” (as defined under Section 409A of the Code) becomes
entitled to a payment under the Plan that is subject to Section 409A of the Code
on account of a “separation of service” (as defined under Section 409A of the
Code), such payment shall not occur until the date that is six months plus one
day from the date of such “separation from service.”  Any amount that is
otherwise payable within the six (6) month period described herein will be
aggregated and paid in a lump sum amount without interest.

 

16.11       Recoupment of Awards.  Notwithstanding any other provision of this
Plan to the contrary, any award granted or amount payable or paid under this
Plan shall be subject to the terms of any compensation recoupment policy then
applicable, if any, of the Company, to the extent the policy applies to such
award or amount.  By accepting an award or the payment of any amount under the
Plan, each Participant agrees and consents to the Company’s application,
implementation and enforcement of (a) any such policy and (b) any provision of
applicable law relating to cancellation, rescission, payback or recoupment of
compensation and expressly agrees that the Company may take such actions as are
permitted under the policy or applicable law without further consent or action
being required by such Participant.  To the extent that the terms of this Plan
and the policy or applicable law conflict, then the terms of the policy or
applicable law shall prevail.

 

16.12       Repricing.  Notwithstanding any other provision of the Plan, no
amendment or modification may be made to an outstanding Option or Stock
Appreciation Right that (a) reduces the Exercise Price or Grant Price, either by
lowering the Exercise Price or Grant Price or by canceling the outstanding
Option or Stock Appreciation Right and granting a replacement Option or Stock
Appreciation Right with a lower Exercise Price or Grant Price or by cancellation
for cash or another Award if the Exercise Price or Grant Price is higher than
the current Fair Market Value, or (b) would be treated as a repricing under the
rules of the exchange upon which shares of Stock of the Company trade, without
the approval of the stockholders of the Company; provided, however, that
appropriate adjustments may be made to outstanding Options and Stock
Appreciation Rights pursuant to Section 14.

 

21

--------------------------------------------------------------------------------


 

17.          AMENDMENT, MODIFICATION AND TERMINATION

 

17.1         Amendment, Modification, and Termination.  Subject to Sections 3.2,
16.10 and 17.2, the Board may at any time terminate, and from time to time may
amend or modify the Plan; provided, however, that no amendment or modification
may become effective without approval of the stockholders of the Company if
stockholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Company, on the advice of
counsel, determines that stockholder approval is otherwise necessary or
desirable.

 

17.2         Awards Previously Granted.  Except as otherwise may be required
under Section 16.10, notwithstanding Section 17.1 to the contrary, no amendment,
modification or termination of the Plan or any Award Agreement shall adversely
affect in any material way any previously granted Award, without the written
consent of the Participant holding such Award.

 

18.          STOCKHOLDER APPROVAL; EFFECTIVE DATE OF PLAN

 

The initial effective date of the Plan was April 20, 2008.  The effective date
of the amended and restated Plan is May 29, 2012, subject to the approval of the
Company’s stockholders at the 2012 Annual Meeting of Stockholders on that date. 
The amended and restated Plan was approved by the Board of Directors of the
Company on March 21, 2012, subject to the approval of the Company’s
stockholders.  No amount shall be paid to any Participant under the amended and
restated Plan unless such stockholder approval has been obtained within the
period ending 12 months after the date the amended and restated Plan was adopted
by the Board.

 

19.          DURATION

 

Unless sooner terminated by the Board, this Plan shall terminate automatically
on May 28, 2022, which is 10 years from the Effective Date.  After the Plan
terminates, no Awards may be granted.  Awards outstanding at the time the Plan
terminates shall remain outstanding in accordance with the terms and conditions
of the Plan and the Award Agreement.

 

22

--------------------------------------------------------------------------------